HOLLY, District Judge.
While the affidavit of service in this case is undoubtedly defective, still from the affidavits filed by counsel for plaintiff with his brief it appears that the notice required to be sent by registered mail to the nonresident defendant was so sent to said defendant by an agent of plaintiff to an address which had been given by the defendant. Plaintiff will be allowed to amend the return, and if it is amended to show the fact stated in said affidavits it will be held that the service was sufficient.